Name: Council Decision of 14 November 1988 amending Decision 78/476/EEC on the equivalence of checks on practices for the maintenance of varieties carried out in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-11-19

 Avis juridique important|31988D057488/574/EEC: Council Decision of 14 November 1988 amending Decision 78/476/EEC on the equivalence of checks on practices for the maintenance of varieties carried out in third countries Official Journal L 313 , 19/11/1988 P. 0045 - 0047*****COUNCIL DECISION OF 14 NOVEMBER 1988 AMENDING DECISION 78/476/EEC ON THE EQUIVALENCE OF CHECKS ON PRACTICES FOR THE MAINTENANCE OF VARIETIES CARRIED OUT IN THIRD COUNTRIES ( 88/574/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL DIRECTIVE 70/457/EEC OF 29 SEPTEMBER 1970 ON THE COMMON CATALOGUE OF VARIETIES OF AGRICULTURAL PLANT SPECIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 88/380/EEC ( 2 ), AND IN PARTICULAR ARTICLE 21 ( 1 ) ( B ) THEREOF, HAVING REGARD TO COUNCIL DIRECTIVE 70/480/EEC OF 29 SEPTEMBER 1970 ON THE MARKETING OF VEGETABLE SEED ( 3 ), AS LAST AMENDED BY DIRECTIVE 88/380/EEC, AND IN PARTICULAR ARTICLE 32 ( 1 ) ( B ) THEREOF, HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION, WHEREAS, BY DECISION 78/476/EEC ( 4 ), AS LAST AMENDED BY DECISION 87/147/EEC ( 5 ), THE COUNCIL NOTED THAT THE OFFICIAL CHECKS ON PRACTICES FOR THE MAINTENANCE OF VARIETIES CARRIED OUT IN CERTAIN THIRD COUNTRIES AFFORDED THE SAME GUARANTEES AS THOSE CARRIED OUT BY THE MEMBER STATES; WHEREAS THE SAID DECISION EXPIRED ON 30 JUNE 1988; WHEREAS IT APPEARS THAT THE ABOVEMENTIONED OFFICIAL CHECKS CARRIED OUT IN THE THIRD COUNTRIES REFERRED TO IN DECISION 78/476/EEC CONTINUE TO AFFORD THE SAME GUARANTEES AS THOSE CARRIED OUT BY THE MEMBER STATES; WHEREAS IT IS THEREFORE APPROPRIATE TO EXTEND THE PERIOD OF APPLICATION OF THE SAID DECISION; WHEREAS, HOWEVER, SOME OF THE THIRD COUNTRIES CONCERNED HAVE BEEN REQUESTED TO FURNISH ADDITIONBAL INFORMATION; WHEREAS THE EXTENSION SHOUL THEREFORE BE LIMITED TO FOUR YEARS, A PERIOD CONSIDERED NECESSARY FOR THE SUPPLY, EXAMINATION AND ASSESSMENT OF THIS INFORMATION; WHEREAS IT HAS NOW BEEN ESTABISHED THAT PRACTICES FOR THE MAINTENANCE OF VARIETIES CAN BE OFFICIALLY CHECKED ALSO IN AUSTRIA, BULGARIA, CHILE, CZECHOSLOVAKIA, ISRAEL AND YUGOSLAVIA IN CONNECTION WITH CERTAIN SPECIES, AND IN POLAND IN CONNECTION WITH VEGETABLE SPECIES, IN ADDITION TO AGRICULTURAL PLANT SPECIES; WHEREAS AN EXAMINATION OF THE CONDITIONS UNDER WHICH OFFICIAL CHECKS ON PRACTICES FOR THE MAINTENANCE OF VARIETIES ARE CARRIED OUT IN THE ABOVEMENTIONED SEVEN COUNTRIES HAS SHOWN THAT THESE CHECKS AFFORD THE SAME GUARANTEES AS THOSE CARRIED OUT BY THE MEMBER STATES; WHEREAS AUSTRIA, BULGARIE, CHILE, CZECHOSLOVAKIA, ISRAEL AND YUGOSLAVIA SHOULD THEREFORE BE GRANTED EQUIVALENCE, AND THE EQUIVALENCE GRANTED TO POLAND SHOULD BE EXTENDED TO VEGETABLE SPECIES, HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION 78/476/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . IN ARTICLE 4, "30 JUNE' SHALL BE REPLACED BY "30 JUNE 1992'; 2 . THE ANNEX SHALL BE REPLACED BY THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS, 14 NOVEMBER 1988 . FOR THE COUNCIL THE PRESIDENT Y . POTTAKIS ( 1 ) OJ NO L 225, 12 . 10 . 1970, P . 1 . ( 2 ) OJ NO L 187, 16 . 7 . 1988, P . 31 . ( 3 ) OJ NO L 225, 12 . 10 . 1970, P . 7 . ( 4 ) OJ NO L 152, 8 . 6 . 1978, P . 17 . ( 5 ) OJ NO L 60, 3 . 3 . 1987, P . 15 . ANNEX "ANNEX 1.2.3.4REFERENCE NO COUNTRY AUTHORITY RESPONSIBLE FOR CARRYING OUT CHECKS SPECIES ( 1 ) ( 2 ) ( 3 ) ( 4 ) 1 AUSTRIA ZUCHTBUCHKOMMISSION, GESCHAEFTSFUEHRUNG, BUNDESANSTALT FUER PFLANZENBAU, WIEN AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC, 66/401/EEC, 66/402/EEC AND 69/208/EEC VEGETABLE SPECIES REFERRED TO IN DIRECTIVE 70/458/EEC // // // // 2 AUSTRALIA COMMONWEALTH DEPARTMENT OF PRIMARY INDUSTRY, CANBERRA AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/401/EEC AND 69/208/EEC VEGETABLE SPECIES REFERRED TO IN DIRECTIVE 70/458/EEC // // // // 3 BULGARIA CENTRE FOR VARIETAL MAINTENANCE AND VARIETAL TESTING, SOFIA AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC, 66/401/EEC, 66/402/EEC AND 69/208/EEC VEGETABLE SPECIES REFERRED TO IN DIRECTIVE 70/458/EEC // // // // 4 CANADA CANADA DEPARTMENT OF AGRICULTURE, OTTAWA AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC, 66/401/EEC, 66/402/EEC AND 69/208/EEC // // // // 5 CZECHOSLOVAKIA CENTRAL AGRICULTURAL CONTROL AND TESTING INSTITUTE, PRAGUE AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC, 66/401/EEC, 66/402/EEC AND 69/208/EEC VEGETABLE SPECIES REFERRED TO IN DIRECTIVE 70/458/EEC // // // // 6 GERMAN DEMOCRATIC REPUBLIC ZENTRALSTELLE FUER SORTENWESEN, NOSSEN AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC, 66/401/EEC, 66/402/EEC AND 69/208/EEC VEGETABLE SPECIES REFERRED TO IN DIRECTIVE 70/458/EEC // // // // 7 HUNGARY ORSZAGOS FAJTAMINOSITO INTEZET, BUDAPEST AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC, 66/401/EEC, 66/402/EEC AND 69/208/EEC // // // // 8 ISRAEL SEED AND NURSERY STOCK INSPECTION SERVICE OF THE MINISTRY OF AGRICULTURE, BET-DAGAN AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC, 66/401/EEC, 66/402/EEC AND 69/208/EEC VEGETABLE SPECIES REFERRED TO IN DIRECTIVE 70/458/EEC // // // // 9 JAPAN MINISTRY OF AGRICULTURE, FORESTRY AND FISHERIES _ JAPAN VEGETABLE SPECIES COVERED BY DIRECTIVE 70/458/EEC // // // // 10 NEW ZEALAND MINISTRY OF AGRICULTURE AND FISHERIES, ADVISORY SERVICES, WELLINGTON AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVE 66/401/EEC // // // // 11 POLAND INSPEKCJA NASIENNA, WARSZAWA AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC, 66/401/EEC, 66/402/EEC AND 69/208/EEC VEGETABLE SPECIES REFERRED TO IN DIRECTIVE 70/458/EEC // // // // ( 1 ) ( 2 ) ( 3 ) ( 4 ) 12 ROMANIA MINISTERUL AGRICULTURII SI INDUSTRIEI ALIMENTARE _ CENTRALA EXPERIMENTALA AL COMISIEI DE STAT PENTRU INCERCAREA SI OMOLOGAREA SOIURILOR HELIANTHUS ANNUUS // // // // 13 ARGENTINA SERVICIO NACIONAL DE SEMILLAS, BUENOS AIRES AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/401/EEC, 66/402/EEC AND 69/208/EEC // // // // 14 CHILE SERVICIO AGRICOLA Y GANADERO, UNIDAD TECNICA DE SEMILLAS, SANTIAGO DE CHILE AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC, 66/401/EEC, 66/402/EEC AND 69/208/EEC // // // // 15 SWEDEN STATENS CENTRALA FROKONTROLLANSTALT ( SWEDISH SEED TESTING AND CERTIFICATION INSTITUTE ), SOLNA AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC, 66/401/EEC, 66/402/EEC AND 69/208/EEC VEGETABLE SPECIES REFERRED TO IN DIRECTIVE 70/458/EEC // // // // 16 UNITED STATES OF AMERICA ON REQUEST AND VIA THE COMMISSION OF THE EUROPEAN COMMUNITIES : US DEPARTMENT OF AGRICULTURE, BELTSVILLE, AGRICULTURAL RESEARCH CENTER, BELTSVILLE ( MARYLAND ) AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC, 66/401/EEC, 66/402/EEC AND 69/208/EEC VEGETABLE SPECIES REFERRED TO IN DIRECTIVE 70/458/EEC // // // // 17 YUGOSLAVIA SAVEZNI KOMITET ZA POLJOPRIVREDU, BEOGRAD AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/400/EEC, 66/401/EEC, 66/402/EEC AND 69/208/EEC // // // // 18 SOUTH AFRICA DEPARTMENT OF AGRICULTURAL TECHNICAL SERVICES, DIVISION OF SEED CONTROL, PRETORIA AGRICULTURAL PLANT SPECIES REFERRED TO IN DIRECTIVES 66/401/EEC AND 69/208/EEC, AND THE SPECIES ZEA MAYS' // // // //